Name: Commission Regulation (EEC) No 1755/83 of 28 June 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 83 Official Journal of the European Communities No L 172/9 COMMISSION REGULATION (EEC) No 1755/83 of 28 June 1983 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at ' Brussels , 28 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 172/ 10 Official Journal of the European Communities 30 . 6 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 ) 07.01 All New potatoes 638 114,65 31,85 95,78 10,11 18 859 35,64 8,15 1.12 07.01-21 I 07.01-22 J 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 I 07.01 D I Cabbage lettuce 4069 730,94 203,06 610,63 64,49 120233 227,28 51,98 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 ] 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-451 07.01-47 f 07.01 F II Beans (of the species Phaseolus) 5472 982,91 273,07 821,13 86,73 161680 305,62 69,90 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2277 409,05 113,64 341,73 36,09 67286 127,19 29,09 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 640 115,06 31,96 96,12 10,15 18927 35,77 8,18 1.70 07.01-67 ex 07.01 H Garlic 4823 866,19 240,64 723,63 76,43 142481 269,33 61,60 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1423 255,03 71,52 213,83 22,63 42486 80,50 19,87 1.80 07.01 K Asparagus : \ \\ 1.80.1 ex 07.01-71  green 19803 3 556,62 988,09 2971,23 313,84 585031 1 105,89 252,94 1.80.2 ex 07.01-71\  other 10172 1 813,34 507,67 1 526,77 160,70 300506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-75 07.01-77 J 07.01 M Tomatoes 1884 338,46 94,03 282,75 29,86 55673 105,24 24,07 1.110 07.01-81 1 07.01-82 j 07.01 PI Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 31493 5644,01 1 582,79 4732,32 500,93 940247 1781,61 439,85 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2869 515,30 143,16 430,48 45,47 84 762 160,22 36,64 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2166 389,18 108,12 325,13 34,34 64017 121,01 27,67 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 3651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 3 674 658,42 184,64 552,06 58,43 109 688 207,84 51,31 2.10 08.01-31 ex 08.01 B Bananas , fresh 2612 469,17 130,34 391,94 41,39 77173 145,88 33,36 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 8404 1 509,48 419,36 1261,04 133,19 248 296 469,36 107,35 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 269 1 664,86 462,52 1 390,84 146,90 273853 517,67 118,40 2.50 08.02 A I Sweet oranges , fresh : 2.50.1 08.02-02 \\\ 08.02-06 08.02-12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 !! f 30 . 6 . 83 Official Journal of the European Communities No L 172/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17 \  Navels, Navelines, Navelates,Salustianas, Vernas, Valencialates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1800 323,43 89,85 270,20 28,54 53202 100,57 23,00 2.50.3 08.02-05I I 08.02-0908.02-1508.02-19\  others 1317 236,68 65,75 197,72 20,88 38931 73,59 16,83 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1393 250,25 69,52 209,06 22,08 41 164 77,81 17,79 2.60.2 08.02-31\  Mandarins and wilkings 1375 245,21 68,65 206,46 21,73 40636 76,93 17,02 2.60.3 08.02-32  Clementines 2174 387,53 108,49 326,29 34,34 64222 121,58 26,90 2.60.4 08.02-34 1 08.02-37 II  Tangerines and others 2985 536,16 148,95 447,91 47,31 88193 166,71 38,13 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2531 454,63 126,30 379,80 40,11 74782 141,36 32,33 2.80 \ex 08.02 D Grapefruit, fresh : I 2.80.1 ex 08.02-70  white 1944 349,28 97,03 291,79 30,82 57453 108,60 24,84 2.80.2 ex 08.02-70 II  pink 2798 502,66 139,64 419,92 44,35 82683 156,29 35,74 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7031 1 262,86 350,84 1 055,00 111,43 207728 392,67 89,81 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3 622 650,61 180,75 543,53 57,41 107020 202,30 46,27 2.110 08.06-33\ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3 502 629,09 174,77 525,54 55,51 103479 195,60 44,73 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 2654 476,75 132,44 398,28 42,06 78420 148,24 33,90 2.130 ex 08.07-32 ex 08.07 B Peaches 4857 872,44 242,37 728,84 76,98 143 508 271,27 62,04 2.140 ex 08.07-32 ex 08.07 B Nectarines 5004 898,86 249,72 750,92 79,31 147855 279,49 63,92 2.150 08.07-51 1 08.07-55 f 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120 536 227,85 52,11 2.160 08.07-71 ! 08.07-75 | 08.07 D Plums 3886 698,05 193,93 583,16 61,59 114824 217,05 49,64 2.170 08.08-11 1 08.08-15 ) 08.08 A Strawberries 4136 737,40 206,45 620,86 65,35 122202 231,34 51,19 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 587,37 445,16 1 330,96 140,88 264444 501,07 123,70 2.180 08.09-11 ex 08.09 Water melons 1461 262,43 72,90 219,23 23,15 43167 81,60 18,66 2.190 08.09-19 ex 08.09 Melons (other than water melons) 3 552 638,02 177,25 533,01 56,29 104949 198,38 45,37 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 14086 2529,97 702,86 2113,56 223,24 416156 786,66 179,92 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77